Case 4:11-cr-00149-CVE Document 355 Filed in USDC ND/OK on 11/17/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA


 UNITED STATES OF AMERICA,                          )
                                                    )
                 Plaintiff,                         )
                                                    )
 v.                                                 )            Case No. 11-CR-0149-002-CVE
                                                    )                    (20-CV-0044-CVE-JFJ)
 CHANTZ GERMAINE PATTERSON,                         )
 a/k/a Chantz Terrance Patterson,                   )
 a/k/a Chank,                                       )
                                                    )
                 Defendant.                         )


                                      OPINION AND ORDER

         Now before the Court is defendant’s successive motion to vacate, set aside, or correct

 sentence under 28 U.S.C. § 2255 (Dkt. # 321) and plaintiff’s motion to dismiss defendant’s

 successive § 2255 motion (Dkt. # 327). Defendant has obtained authorization from the Tenth Circuit

 Court of Appeals to proceed with a second or successive § 2255 motion asserting a claim under

 United States v. Davis, 139 S. Ct. 2319 (2019), and he argues that conspiracy to commit bank

 robbery is not a crime of violence under the elements clause of § 924(c). Defendant has filed two

 motions asking the Court to appoint counsel to assist him with his successive § 2255 motion. Dkt.

 ## 320, 326. Defendant’s successive § 2255 motion is fully briefed and he has clearly articulated

 the factual and legal issues that he believes support his request to vacate his § 924(c) conviction, and

 the Court finds that it would not be necessary or helpful to appoint counsel to represent defendant

 in this matter. Defendant has also filed two motions (Dkt. ## 324, 325) to supplement his successive

 § 2255 motion, and the motions simply clarify that defendant believes that the predicate crime of

 violence supporting his § 924(c) conviction is conspiracy to commit bank robbery.
Case 4:11-cr-00149-CVE Document 355 Filed in USDC ND/OK on 11/17/20 Page 2 of 9




        On January 5, 2012, a grand jury returned a superseding indictment charging defendant with

 conspiracy to commit an offense against the United States (counts one and five), bank robbery with

 a dangerous weapon (counts two and six), using, carrying, or brandishing a firearm during and in

 relation to a crime of violence (counts three and seven), and possession of a firearm after former

 felony conviction (count four). Dkt. # 80. The predicate offense for both of the charges under 18

 U.S.C. § 924(c) was bank robbery with a dangerous weapon. Defendant changed his plea to guilty

 as to counts one, two, three, five, and six of the superseding indictment pursuant to a plea agreement,

 and the plea agreement (Dkt. # 106) contained a waiver of appellate and post-conviction rights. As

 part of the plea agreement, plaintiff agreed to dismiss the second § 924(c) charge which would have

 subjected defendant to a 25 year mandatory minimum sentence. As to the charges of bank robbery

 with a dangerous weapon, the Court advised defendant that the elements of this offense that plaintiff

 would be required to prove at trial were that:

        [defendant] intentionally took from the person of another money, that the money
        belonged to or was in the possession of a federally insured bank at the time of the
        taking, that [defendant] took the money by means of force and violence or
        intimidation, and that you assaulted some person or put someone’s life in jeopardy
        by the use of a dangerous weapon or device while engaged in taking the money.

 Dkt. # 108, at 23-24. These elements are taken from Tenth Circuit Pattern Jury Instruction 2.77 for

 the offense of bank robbery in violation of 18 U.S.C. § 2113(a) and (d). As to count two, defendant

 admitted that he assisted Calvin Shobe plan the robbery of a bank located in Tulsa, Oklahoma and

 that he and Shobe provided a firearm to Joseph Beeson for the purpose of committing the robbery.

 Id. at 25. Defendant and Shobe waited in a car while Beeson robbed the bank using the firearm, and

 he and Shobe kept the firearm and the proceeds of the robbery. Id.




                                                   2
Case 4:11-cr-00149-CVE Document 355 Filed in USDC ND/OK on 11/17/20 Page 3 of 9




        A presentence investigation report (PSR) was prepared by the United States Probation Office,

 and it was determined that defendant qualified as a career offender under the United States

 Sentencing Guidelines. Defendant was sentenced to a total term of imprisonment of 192 months.

 Dkt. # 177. Defendant filed a notice of appeal and attempted to challenge his sentence on direct

 appeal, but the appeal was dismissed based on the appellate waiver contained in the plea agreement.

 Dkt. # 220. Defendant filed a § 2255 motion (Dkt. # 246), and plaintiff responded that many of

 defendant’s claims were barred by the post-conviction waiver contained in the plea agreement. Dkt.

 # 255. The Court found that defendant’s claim concerning the career offender enhancement fell

 within the scope of his post-conviction waiver, and the Court dismissed this claim without

 considering the merits of defendant’s argument. Dkt. # 286, at 12-13. The Court either dismissed

 or denied all of defendant’s claims, and he was not granted any relief on his § 2255 motion.

 Defendant filed a motion requesting reconsideration of his § 2255 motion, and the Court rejected

 defendant’s argument that the Court failed to consider all of the claims raised in his § 2255 motion.

 Dkt. # 291.

        Defendant received authorization to file a second or successive § 2255 motion challenging

 application of the career offender enhancement in light of the Supreme Court’s decision in Johnson

 v. United States, 135 S. Ct. 2551 (2015). Dkt. # 296. The Court stayed defendant’s motion pending

 a ruling by the Supreme Court on the application of Johnson to the United States Sentencing

 Guidelines. Dkt. # 301. On May 12, 2017, the Court lifted the stay and denied defendant’s motion

 after the Supreme Court determined in Beckles v. United States, 137 S. Ct. 886 (2017), that the

 reasoning of Johnson was not applicable to the advisory sentencing guidelines. Dkt. # 302.

 Defendant received authorization from the Tenth Circuit to proceed with a successive § 2255 motion


                                                  3
Case 4:11-cr-00149-CVE Document 355 Filed in USDC ND/OK on 11/17/20 Page 4 of 9




 asserting a claim under Davis. Defendant’s successive § 2255 motion (Dkt. # 321) was filed on

 February 4, 2020, and the Court ordered plaintiff to respond to the motion.

        In order for the Court to issue a decision on the merits of defendant’s motion, the Court must

 determine if defendant is actually relying on a new rule of constitutional law as required by §

 2255(h). There are two “procedural gates” that a person seeking relief under § 2255(h) must satisfy:

        (1) a prima facie showing to the court of appeals that the motion satisfies the
        requirements of § 2255(h), defined as “a sufficient showing of possible merit to
        warrant a fuller exploration by the district court” and

        (2) a determination by the district court that the petition does, in fact, satisfy those
        requirements.

 United States v. Pullen, 913 F.3d 1270, 1276 (10th Cir. 2019). Defendant has satisfied the first

 procedural gate by obtaining authorization from the Tenth Circuit to proceed with a second or

 successive § 2255 motion, and this Court must determine whether defendant’s § 2255 motion

 actually relies on a new rule of constitutional law made retroactive to cases on collateral review. In

 the context of reviewing the validity of a § 924(c) conviction, a district court must review the record

 to determine if there is any mention of the residual clause in the PSR or sentencing pleadings, and

 the district court must determine whether it would have been necessary to rely on the residual clause

 to sustain the conviction. United States v. Copeland, 921 F.3d 1233, 1242 (10th Cir. 2019). The

 Court has reviewed the PSR, the sentencing pleadings, and a transcript of the sentencing hearing,

 and there is no mention of the residual clause. The Court will consider whether it would have been

 necessary to rely on the residual clause to sustain defendant’s § 924(c) conviction.

        Defendant argues that conspiracy to commit bank robbery is not a crime of violence under

 the elements clause of § 924(c), because he did not actually enter the bank and the act of joining a



                                                   4
Case 4:11-cr-00149-CVE Document 355 Filed in USDC ND/OK on 11/17/20 Page 5 of 9




 conspiracy to rob a bank does not involve the use of force or violence. Dkt. # 321, 3-4. In Johnson,

 the Supreme Court considered whether the residual clause of the Armed Career Criminal Act, 18

 U.S.C. § 924(e) (ACCA), was unconstitutionally vague. Johnson, 135 S. Ct. at 2556. The ACCA

 provided that a “violent felony” was:

        any crime punishable by imprisonment for a term exceeding one year . . . that

        (i)     has as an element the use, attempted use, or threatened use of physical force
                against the person of another; or

        (ii)    is burglary, arson, or extortion, involves the use of explosives, or otherwise
                involves conduct that presents a serious potential risk of physical injury to
                another.

 Id. at 2555 (emphasis in original). The final clause of this section of the statute was known as the

 residual clause. The Supreme Court considered its prior cases interpreting the residual clause and

 noted the uncertainty in its prior decisions, and found that “this Court’s repeated attempts and

 repeated failures to craft a principled and objective standard out of the residual clause confirm its

 hopeless indeterminacy.” Id. at 2558. The Supreme Court found that the residual clause was

 unconstitutionally vague, but the Supreme Court did not call into question the validity of the

 remainder of the ACCA. Id. at 2563. In subsequent decisions, the Supreme Court applied the

 reasoning of Johnson to other statutes with similar language, and in two cases found that a residual

 clause in a federal criminal statute was unconstitutionally vague. Sessions v. Dimaya, 138 S. Ct.

 1204 (2018) (finding the residual clause of 18 U.S.C. § 16(b) was unconstitutionally vague because

 it provided no objective way to determine what crimes may ordinarily fit within the definition or

 what level of risk would be needed to commit a qualifying offense); Davis, 139 S. Ct. 2319 (finding

 the residual clause of § 924(c)(3)(B) unconstitutionally vague under the reasoning of Johnson). The



                                                  5
Case 4:11-cr-00149-CVE Document 355 Filed in USDC ND/OK on 11/17/20 Page 6 of 9




 Tenth Circuit has determined that Davis announced a new rule of constitutional law that is

 retroactively applicable to cases on collateral review. In re Mullins, 942 F.3d 975, 979 (10th Cir.

 2019).

          In this case, defendant was convicted of conspiracy to commit an offense against the United

 States (count one and five), bank robbery with a dangerous weapon (counts two and six), and using,

 carrying, or brandishing a firearm during and in relation to a crime of violence (count three). The

 superseding indictment (Dkt. # 80) identifies count two as the crime of violence during which

 defendant used, carried, or brandished a firearm for the § 924(c) charge. Defendant argues that his

 § 924(c) conviction is no longer valid, because conspiracy to commit bank robbery could only meet

 the statutory definition of “crime of violence” under the residual clause that was found

 unconstitutional in Davis. When defendant was convicted, a “crime of violence” could be any

 offense that:

          (A) has as an element the use, attempted use, or threatened use of physical force
          against the person or property of another, or

          (B) that by its nature, involves a substantial risk that physical force against the
          person or property of another may be used in the course of committing the offense.

 18 U.S.C. § 924(c)(3). Subsection (B) is the residual clause that was found unconstitutional in

 Davis, and an offense must now qualify under § 924(c)(3)(A), known as the elements clause, in order

 to serve as a predicate offense for a § 924(c) conviction.

          Defendant’s argument to vacate his § 924(c) conviction is based on the mistaken premise that

 the predicate offense for this conviction was conspiracy to commit bank robbery. The superseding

 indictment clearly identifies the crime of violence for count three as “Bank Robbery with a

 Dangerous Weapon, a violation of Title 18, United States Code, Sections 2113(a) and 2113(d).”


                                                   6
Case 4:11-cr-00149-CVE Document 355 Filed in USDC ND/OK on 11/17/20 Page 7 of 9




 Dkt. # 80, at 5. Section 2113(a) provides that “[w]hoever, by force and violence, or by intimidation,

 takes, or attempts to take, from the person or presence of another, or obtains or attempts to obtain

 by extortion any property or money or any other thing of value belonging to, or in the care, custody,

 control, management, or possession of” any bank. The maximum sentence for a conviction under

 § 2113(a) is 20 years. However, the statutory maximum increases to 25 years if the person

 committing the offense “assaults any person, or puts in jeopardy the life of any person by the use of

 a dangerous weapon or device.” 18 U.S.C. § 2113(d). The Tenth Circuit has not issued a published

 decision on the precise issue of whether an offense under § 2113(a) and (d) satisfies the elements

 clause of § 924(c)(3)(A), but there are several unpublished decisions finding that armed bank robbery

 is a crime of violence under the elements clause of § 924(c)(3)(A). United States v. Rinker, 746 F.

 App’x 769, 771-72 (10th Cir. Aug. 21, 2018); United States v. Hill, 745 F. App’x 77, 78-79 (10th

 Cir. Aug. 9, 2018); United States v. Smith, 730 F. App’x 710, 711 (10th Cir. July 6, 2018).1 Other

 federal circuit courts of appeals have found that armed bank robbery is a crime of violence under §

 924(c)(3)(A). Wingate v. United States, 969 F.3d 251, 264 (6th Cir. 2020); King v. United States,

 965 F.3d 60, 71 (1st Cir. 2020); United States v. Smith, 957 F.3d 590, 594 (5th Cir. 2020); In re

 Pollard, 931 F.3d 1318 (11th Cir. 2019).

        The Court finds that defendant’s conviction under § 924(c) remains valid after Davis,

 because the underlying offense of armed bank robbery is a crime of violence under the elements

 clause of § 924(c)(3)(A). Defendant’s § 2255 motion is based on the mistaken premise the predicate

 crime of violence for his § 924(c) conviction was conspiracy to commit bank robbery. Dkt. # 321,



 1
        Unpublished decisions are not precedential, but may be cited for their persuasive value. See
        Fed. R. App. 32.1: 10th Cir. R. 32.1.

                                                  7
Case 4:11-cr-00149-CVE Document 355 Filed in USDC ND/OK on 11/17/20 Page 8 of 9




 at 2; Dkt. # 354, at 5. The superseding indictment clearly states that the crime of violence during

 which defendant used and carried a firearm was count two, which was a charge of armed bank

 robbery. Dkt. # 80, at 4-5. Defendant could be arguing that aiding and abetting the crime of armed

 bank robbery would not qualify as a crime of violence. Dkt. # 354, at 4. However, this argument

 has been rejected by the Tenth Circuit. In United States v. Bowen, 527 F.3d 1065 (10th Cir. 2008),

 the Tenth Circuit explained that a defendant convicted under an aiding and abetting theory to the

 crime of violence underlying a § 924(c) charge is guilty as a principal to the underlying offense, and

 a conviction under an aiding and abetting theory is not predicated upon an agreement or conspiracy

 to commit the crime of violence. Id. at 1078-79. Therefore, Davis has no impact on the validity of

 defendant’s § 924(c) and his successive § 2255 motion does not actually rely upon a new rule of

 constitutional law that has been made retroactive to cases on collateral review. Plaintiff’s motion

 to dismiss (Dkt. # 327) should be granted and defendant’s successive § 2255 motion (Dkt. # 321)

 is dismissed.

         Pursuant to 28 U.S.C. § 2253, a defendant is required to obtain a certificate of appealability

 (COA) before appealing a final order in a proceeding under 28 U.S.C. § 2255. Section 2253(c)

 instructs that the court may issue a COA “only if the applicant has made a substantial showing of the

 denial of a constitutional right,” and the court “indicates which specific issue or issues satisfy [that]

 showing.” A defendant can satisfy that standard by demonstrating that the issues raised are debatable

 among jurists, that a court could resolve the issues differently, or that the questions deserve further

 proceedings. Slack v. McDaniel, 529 U.S. 473 (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893

 (1983)). After considering the record in this case, the Court concludes that a COA should not issue

 because defendant has not made a substantial showing of the denial of a constitutional right. The


                                                    8
Case 4:11-cr-00149-CVE Document 355 Filed in USDC ND/OK on 11/17/20 Page 9 of 9




 Court does not find that the issues raised by defendant are debatable among jurists or that the Tenth

 Circuit would resolve the issues differently, and defendant has not made a substantial showing of

 the denial of a constitutional right.

         IT IS THEREFORE ORDERED that defendant’s successive motion to vacate, set aside,

 or correct sentence under 28 U.S.C. § 2255 (Dkt. # 321) is dismissed, and plaintiff’s motion to

 dismiss defendant’s successive § 2255 motion (Dkt. # 327) is granted. A separate judgment is

 entered herewith.

         IT IS FURTHER ORDERED that defendant’s motions for appointment of counsel (Dkt.

 ## 320, 326) are denied.

         IT IS FURTHER ORDERED that defendant’s motions to supplement his successive §

 2255 motion (Dkt. ## 324, 325) are granted.

         IT IS FURTHER ORDERED that the Court declines to issue a certificate of appealability

 as to any issue raised in defendant’s § 2255 motion (Dkt. # 321).

         DATED this 17th day of November, 2020.




                                                  9
